DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claim set of August 12, 2019, claims 1-22 are pending in the application.  Claims 1-4 and 20-22 have been withdrawn from consideration (see below).

Election/Restrictions
Applicant's election with traverse of Group II claims 5-19 in the reply filed on July 15, 2021 is acknowledged.  The traversal is on the ground(s) that there will be no additional burden on the Examiner.  This is not found persuasive.  As explained in the restriction requirement of June 24, 2021, there would be a serious search and/or examination burden because the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses o5r employing different search strategies or search queries). 
Therefore, the requirement is still deemed proper and is made FINAL.
Claims 1-4 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich US 5567462 (hereinafter “Ehrlich”).
With respect to claims 5 and 19, Ehrlich teaches lixiviating pectin-containing raw materials (pectin-containing biomass material) comprising cellulose (insoluble fiber component) and protopectin in order to remove calcium ions and other soluble salts (C1, L64-C2, L8; C2, L48-52; C3, L34-47; C3, L65-C4, L13; C4, L48-54; C6, L46-46-51; and C7, L14-19) (step b), performing hydrolysis by combining the material with an acid aqueous solution or an acidified aqueous alcohol wherein the acid is sulfuric acid or phosphoric acid, to adjust the pH to about 1-2.5 at a temperature of below about 50⁰C or greater than about 65⁰C (C2, L56-65; C4, L32-47; and C4, L61-C5, L15) (steps a and c).  Ehrlich also teaches pureeing the material using equipment during pH adjusting or hydrolysis (step d), adding alcohol to purify the material (step a), and separating the activated pecto-cellulosic composition from the liquid phase (step e) (C3, L1-7; C5, L19-30 and 36-50; C6, L19-27 and 54-61; and C7, L8-10).
Given that Ehrlich teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant and the order in which the steps are performed is not seen as critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of the process steps performed in Ehrlich 
While Ehrlich does not expressly teach reducing the calcium content to less than or equal to about 6 mg (claim 5) or less than or equal to about 5 mg (claim 19) per g dry matter of the starting material, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Ehrlich teaches removal of the undesirable calcium ions and soluble salts is useful to increase the solubility of the pectin (C7, L13-16), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the calcium content in the treated materials of Ehrlich through routine experimentation with the expectation of successfully preparing a functional product.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
The temperature of below about 50⁰C or greater than about 65⁰C (C4 L61-63; and C5, L3-5) as recited in Ehrlich overlap the presently claimed temperature in step c.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 6, while Ehrlich does not expressly disclose the amount of sulfuric acid in the acidic aqueous solution, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter Ehrlich teaches the acid solution will comprise a sufficient amount of acid, such as sulfuric acid, to achieve the desired pH level (C4, L35-40; and C5, L8-11), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sulfuric acid content in the acidic aqueous solution of Ehrlich through routine experimentation to obtain the desired pH level during hydrolysis (C5, L8-11).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
With respect to claims 7 and 14, Ehrlich does not expressly disclose the amount of mechanical energy on the material.  Given that Ehrlich teaches comminuting the raw material as well as pureeing the material with equipment to produce fine particle size in order for the final product to be added to food without an undesirable effect on texture (C3, L27-32; C4, L25-31; and C6, L14-16 and 19-27), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the mechanical energy of the equipment in the method of Ehrlich with the expectation of successfully producing a functional activated pecto-cellulosic composition.  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch
Regarding claim 8, Ehrlich teaches lixiviating the materials with nitric acid to adjust the pH to about 1 to 2.5 in order to remove calcium ions (step b), the liquid is removed from the mixture (step b), and the mixture is further hydrolyzed (step c) (C4, L32-41 and 47-54; and C7, L13-21).
With respect to claim 9, Ehrlich teaches a temperature of below about 50⁰C (C4 L61-63) which overlaps the presently claimed temperature.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 10, Ehrlich teaches lixiviating the materials with citric acid to adjust the pH to about 3.2 in order to remove calcium ions (step b), the liquid is removed from the mixture (step b), and the mixture is further hydrolyzed (step c) (C4, L43-54; and C7, L13-21).
With respect to claim 11, Ehrlich teaches lixiviating the materials with hydrochloric acid to adjust the pH to about 1 to 2.5 in order to remove calcium ions (step b), the liquid is removed from the mixture (step b), and the mixture is further hydrolyzed (step c) (C4, L32-41 and 47-54; and C7, L13-21).
Regarding claims 12 and 13, Ehrlich teaches the alcohol is added to a weight percent of at least about 60% (C5, L24-26).
With respect to claims 15 and 16, Ehrlich 
Regarding claim 17, Ehrlich teaches the degree of methylation (DM), which is the percentage of total carboxyl groups in the methyl ester form, is 65.4% to 79.4% in the examples (C8, Table 1; and C9, L34-37).
With respect to claim 18, Ehrlich does not expressly disclose the quick viscosity of the activated pecto-cellulosic composition.  Absent any clear and convincing evidence to the contrary, the claimed quick viscoisty would naturally occur from said method since Ehrlich positively recites all of the claimed process steps as discussed above, Ehrlich teaches the activated pecto-cellulosic compositions possesses enhanced activity as a gelling agent, are useful in the gelling of an aqueous phase of various products, and the amount of activated pecto-cellulosic product required to obtain a desired level of gelling is less than the amount of commercial pectin required to obtain the same level of gelling (C3, L27-32 and 39-47; C5, L36-46; and C7, L25-35), and the quick viscosity an intended result of the claimed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793